 



EXHIBIT 10.28

VCA ANTECH, INC.
SUMMARY OF CASH BONUS PLAN
FOR EXECUTIVE OFFICERS
2005

      The Compensation Committee has established a cash bonus plan for the
Company’s executive officers. Under the plan, the Compensation Committee awards
annual cash bonuses to executive officers if the Company and/or the executive
achieves performance criteria established by the Compensation Committee. Each
year, the Compensation Committee establishes the range of potential bonuses for
each executive officer (which are typically set as a percentage of base salary)
and the performance criteria for such year. Alternatively, the Compensation
Committee may determine to award cash bonuses in its discretion to any
particular executive officer.

      For 2004, the Compensation Committee established, for each of our Chief
Executive Officer, Chief Operating Officer and Chief Financial Officer, the
potential range of bonuses and applicable performance criteria based on Adjusted
EBITDA, which is defined as earnings before interest, taxes, depreciation and
amortization, adjusted to exclude certain significant items as determined in the
discretion of Compensation Committee. The potential bonus amounts for these
officers, as percentage of the base salaries of these officers, are set forth in
the table below.

                              Aggregate Cash Bonus     Base Cash Bonus (as a  
(as a percentage of     percentage of Base   Base Salary) if 103%     Salary) if
Target   or more of Target Executive Officer   Satisfied1   Satisfied2
Chief Executive Officer
    50       100  
Chief Operating Officer
    45       90  
Chief Financial Officer
    35       70  

1 These amounts are prorated if the executive officer or the Company achieves
97% to 100% of the performance target.

2 These amounts are prorated if the executive officer or the Company achieves
100% to 103% of the performance target.

      For the Senior Vice President of Development, the Compensation Committee
established a potential bonus ranging from 35% of base salary (if the
performance criteria are met) up to 70% of base salary (if 103% of the
performance criteria are met). The performance criteria in the case of the
Senior Vice President of Development are based on Adjusted EBITDA and an annual
development target measured by the aggregate annualized revenue attributable to
all acquired businesses during the year. These amounts are prorated if 97% to
103% of the performance criteria are achieved.

 



--------------------------------------------------------------------------------



 



      For 2004 the Compensation Committee determined that it would award a cash
bonus to the Principal Accounting Officer as determined in the sole discretion
of the Compensation Committee. Bonus ranges and performance criteria were not
established for this executive officer.

      The Compensation Committee has not established bonus ranges or performance
criteria for 2005 as of the date of this filing.

 